DETAILED ACTION
The amendment filed on 2-11-2021 is acknowledged. Claims 1, 7, 9 and 11 have been amended. Claims 2 and 5 have been canceled. Claims 40-46 have been added. Claims 1 7, 9, 11-12, 15, 17, 19, 22-23, 25 and 34-46 are pending. Newly submitted claims 40-45, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected invention is limited to the polypeptide TC12142 (SEQ ID NO:7).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. In summary, claims 7, 9, 11, 15, 17, 19, 22-23, 25, 34-38 and 40-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 12, 39 and 46 are currently under examination. It should be noted that claims 7, 9 and 11 all have improper claim identifiers. Said identifiers need to be corrected in order for response to this action to be considered fully responsive.

Claim Objections Withdrawn
	The objection to claims 1-2 for reciting claim language drawn to non-elected inventions is withdrawn in light of the amendment thereto.


Claim Rejections Withdrawn
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “polypeptide comprising, consisting of, or consisting essentially of at least one polypeptide with an amino acid sequence corresponding to a tick polypeptide selected from…” is withdrawn in light of the amendment thereto.
The rejection of claims 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “polypeptide comprising, consisting of, or consisting essentially of at least one polypeptide with an amino acid sequence corresponding to a tick polypeptide selected from…” is withdrawn in light of the amendment thereto.
The rejection of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the term “TC12142” is withdrawn in light of the amendment thereto.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by de la Fuente et al. (Genetic Analysis: Biomolecular Engineering Vol. 15, pages 143-148 – IDS filed on 7-21-2020) is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “wherein the tick polypeptide TC12142 comprises, consists of, or consists essentially of, the amino acid sequence set forth in SEQ ID NO:7.” is maintained for reasons of record. Contrary to Applicant’s assertion, said claim was not amended.
According to MPEP 2111.03, the transitional phrase “consisting essentially of” limits the scope of the claim to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed invention. The specification is silent with regard to what materials can be added to the sequence of a TC12142 protein engendered by SEQ ID NO:7 that would not materially change it. Consequently, it is impossible determine the metes and bounds of the claimed invention.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 recites the limitation "the tick polypeptide TC12142" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

Claims 1, 12 and 46 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 14, 2021